DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-4 and 6-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 1 recites the limitation " the acquisition distribution layer has a wetness retention factor of less than 11 as measured according to the method herein ".  There is insufficient antecedent basis for this limitation in the claim.



5.	As to claims 6, 8-14 and 17,  broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The following claims recite broad to narrow limitations:
Note: Applicant uses the term ‘preferably’ throughout the claims. This denotes a broad and a narrower limitation.  Correction is required.
Claim 6 recites the broad recitation ‘positioned at a body-facing side of the absorbent core’ and the claim also recites ‘preferably in close proximity or in contact, preferably direct contact, with the body-facing side of the absorbent core’, which are the narrower statements of the range/limitations.

Claim 8 recites the broad recitation ‘specific volume of less than 11.4 cm3/g”, and the claim also recites ‘preferably less than 11.3 cm3/g, more preferably 5.5 cm3/g to 11.2 cm3/g, even more preferably from 8.5 cm3/g to 11.17 cm3/g, which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 9 recites the broad recitation “mean flow pore size from 15 µm to 200 µm”, and the claim also recites ‘preferably from 30 µm to 150 µm, more preferably 45 µm to 130 µm, even more preferably from 60 µm to 100 µm, and even more preferably from 65 µm to 95 µm, even more preferably from 70 µm to 90 µm,  which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim 10 recites the broad recitation ‘less than 18 mm”, and the claim also recites ‘a relative porosity of less than 9000 L/m2/s”, the claim also recites “preferably of from than 1000 L/m2/s to 8000 L/m2/s, preferably 2000 L/m2/s to 7000 L/m2/s, more preferably 3000 L/m2/s to 5000 L/m2/s, most preferably 3500 L/m2/s to 4500 L/m2/s, which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 11 recites the broad recitation ‘is less than 18mm”, and the claim also recites ‘preferably less than 6mm to 15mm” which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim 12 recites the broad recitation “angle is greater than 00 and less than 900, and the claim also recites ‘preferably less than 150  to 750, more preferably 200 to 700, which are the narrower statements of the range/limitations. 
The claim also recites preferably wherein in at least one, preferably at least 10%, more preferably at least 40%, even more preferably at least 50%” -this limitation needs to be clarified.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 13 recites the broad recitation ‘one or more joining zones”, and the claim also recites ‘preferably wherein said joining zones comprise one or more adhesives”, which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 14 recites the broad recitation ‘a thickness of less than 0.5 mm”, and the claim also recites ‘preferably from 0.1 to 0.4 mm, more preferably 0.15 to 0.3 mm”, which are the narrower statements of the range/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 


10.	Claims 1-4 and  6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 in view of Fahrenkrug et al. USPN 5376198. 

Note: the examiner refers the acquisition distribution system 50 as comparing to the acquisition distribution layer of the present invention (Roe paragraph 0110).

As to claim 1, Roe teaches an absorbent article 20 comprising an absorbent core 28 sandwiched between a liquid permeable topsheet 24 and a liquid impermeable backsheet 25, and an acquisition distribution layer 50 positioned between the topsheet 24 and the absorbent core 28 (paragraph 0029);

 wherein the absorbent core 28 comprises absorbent material selected from the group consisting of cellulose fibers, superabsorbent polymers and combinations thereof (paragraph 0045), 

wherein the absorbent material is contained within at least one core wrap wrap substrate 16 enclosing the absorbent material (paragraphs 0049-0050, 0064), and 

wherein a top layer 16 of the core wrap is adhered to a bottom layer 16’ of the core wrap to form one or more channels 26 substantially free of the absorbent material (paragraph 0077), 

wherein the channels 26 have a length extending along a longitudinal axis 80 (Figures 1 and 4) and the absorbent core 28 has a length extending along the longitudinal axis 80 and wherein the length of the channels 26 is from 10% to 95% of the length of the absorbent core (paragraph 0077) and 

wherein the channels 26 each follow a substantially continuous path (paragraph 0077) such as from a first end to a second end of the same channel 

characterized in that the acquisition distribution layer 50 comprises a spunbond and/or carded nonwoven layer comprising synthetic fibers (paragraph 0117).  Roe teaches the acquisition distribution system 50 comprises a plurality of layers 52,54 and wherein at least one of the layers 52, consists of spunbond and/or carded nonwoven (paragraph 0117) and wherein layers are in direct contact with the absorbent core and the topsheet  where Roe teaches the upper acquisition layer 52 consists of spunbond and/or carded nonwoven (paragraph 0117).

Roe incorporates by reference (paragraph 0111) McDowall et al. USPN 5700254 who teaches acquisition layers fabricated from synthetic polymers (100%) (McDowall col. 10, lines 6-7; col. 11, lines 55-56); 

wherein the acquisition distribution layer has a basis weight of from 10 to 50 g/m2 (McDowall col. 3, lines 61-66; col. 11, lines 55-56) and in that the acquisition distribution layer is positioned at a body-facing side of the absorbent core and in contact with body-facing side of the absorbent core (Roe paragraph 0110; McDowall col. 4, lines 6-7). 

Roe teaches the present invention substantially as claimed.  However, Roe does not teach the acquisition distribution layer has a wetness retention factor (WRF) of less than 11. Fahrenkrug teaches an absorbent article having a transfer layer 22, which functions as an acquisition distribution layer (col. 7, lines 59-67). Fahrenkrug teaches the transfer layer comprises synthetic fibers similar to the Roe acquisition/distribution system (Fahrenkrug col. 8, line 9-27). Fahrenkrug further teaches the transfer layer preferably has low rewet properties and wet resiliency (col. 7, line 65-67). Fahrenkrug teaches the method of decreasing rewet properties is by increasing wet resiliency is the use of synthetic fibers (col. 7, line 65 through col. 8, line 2). Although Roe/Fahrenkrug do not teach the claimed wetness retention faction, Roe/Fahrenkrug does teach the acquisition (transfer) layer does have low rewet, which correlates with a low wetness retention factor. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the acquisition distribution system of Roe with a wet retention factor in the claimed range since Roe/Fahrenkrug comprise acquisition systems with primarily synthetic fibers and are used in the same environment to solve the same problem of low rewet.

As to claim 2, Roe teaches the acquisition distribution system is a nonwoven selected from the group consisting of: SM, SMS, SMMS, and combinations thereof (paragraph 0117).

As to claim 3,  the acquisition distribution system 50 is the top layer of the core wrap (paragraph 0125).

As to claim 4, Roe teaches  the core wrap is part of the absorbent core (paragraphs 0043, 0047, 0049,) and the acquisition distribution system 50 is a separate laminate layer positioned between the absorbent core and the topsheet 24 (paragraph 0110) such that the acquisition distribution system 50 is in direct contact with the absorbent core 28 and the topsheet 24 (paragraph 0110)

As to claim 6, Roe teaches the acquisition distribution system 50 is positioned at a body-facing side of the absorbent core (101, 501, 601), and preferably in close proximity or in contact, preferably direct contact, with the body-facing side of the absorbent core (paragraph 0125).

As to claim 7,  Roe does not specifically teach at least one of the channels extends both along the longitudinal axis and along an axis perpendicular to the longitudinal axis (48), such that a shape is formed that is substantially U-shaped. However, Roe does teach channels 26 and 26’ are formed longitudinally where the third channel 26” is laterally oriented in the rear or front waist edges (paragraph 0096, Figure 16).  The channels 26, 26’, and 26” form a general U-shape as broadly as claimed.  However, the channels are three separate channels instead of one U-shaped channel.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to make the U-shape from one channel, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
As to claim 8, Roe incorporates by reference (paragraph 0117) Schneider et al. USPN 7786341.  Schneider teaches a liquid acquisition member having a void volume of 7-11 cm3/g having values in the claimed range (Schneider col. 8, lines 58-67).

As to claim 14, McDowall teaches acquisition/distribution layers having a thickness of from about .001 inches to about 0.5 inches (.0254 mm – 12.7 mm), which has values in the claimed range of less than 0.5 mm (McDowall col. 3, lines 61-67), 

As to claim 9, Roe/McDowall does not specifically teach the mean flow pore size.  However, McDowall teaches smaller interfiber pores and an interfiber pore gradient for faster capacity for z-directional liquid transfer to direct incoming fluids to underlying absorbent material (McDowall col. 9, lines 18-57). McDowall teaches the general concept of pore size affecting the liquid distribution function.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to determine through routine experimentation the mean flow pore size needed for a desired flow rate. 
As to claim 10 , Roe/McDowall do not teach the relative porosity of acquisition distribution layer.  However, Roe/McDowall teaches the acquisition distribution layer constructed from the claimed materials.  Therefore, since the prior art has met the structural requirements of the claim, Roe/McDowall obviously includes an acquisition distribution layer capable of achieving the claimed test results.  

As to claim 11, Roe teaches the second end of at least one channel 26 is at a distance from the first end of at least one other channel 26’ taken along the longitudinal axis 80, such that at least two spaced apart channels 26,26’ are formed along the longitudinal axis 80 that are offset from a transverse line 90 running perpendicular from the longitudinal axis 80. Roe teaches the channels are spaced apart (Figure 1; paragraph 0083).  Roe does not specifically teach the channels 26, 26’ have a distance taken along the longitudinal axis 80 that is less than 18 mm.  Roe further the maximum peaks may be separated from each other by gap ‘G’ extending at least 1mm, at least 3mm, at least 5mm, at least 10mm, at least 15mm, at least 20mm (paragraph 0093), which provides values in the claimed range of less than 18mm. Roe teaches the smallest spacing distance may be at least 5mm, at least 10mm, or at least 16 mm, for example (paragraph 083).  Roe also teaches the channels may be parallel to the longitudinal axis; lateral axis, or curved (paragraph 0082).  At least in the instance of longitudinally oriented parallel channels, the spaced apart distance has values in the claimed range of less than 18 mm. 

As to claim 12, the top layer 16 of the core wrap is adhered to a bottom layer 16’ of the core wrap along the channels 26 (Figure 5; paragraph 0086), at a plurality of discrete joining areas, wherein the joining areas form a pattern consisting of elongated oblique members 26,26’ (Figures 1 and 4) having an angle α from the longitudinal axis 80 wherein the angle α is greater than 00 and less than 900  (paragraph 0082). 

As to claim 13, Roe teaches the acquisition distribution system 50 is adhered to the absorbent core 28 at one or more joining zones that are positioned outboard and/or inboard of the channel(s) 26,26’ such that the joining zones do not substantially overlap the channel(s) 26,26’, preferably wherein the joining zones comprise one or more adhesives. Roe teaches the acquisition-distribution system 50 may have an acquisition layer that is larger than the distribution layer and allows for direct gluing of the acquisition layer to the storage core at the larger areas (paragraph 0125). Since the part of the acquisition 52 layer (that is larger than the distribution 54 layer) that would join directly with the storage core 28 is on the perimeter, this area would also not substantially overlap the channels (Figure 5).

As to claim 14, Roe incorporates by reference McDowall et al. USPN 5700254 who teaches a liquid distribution web having a thickness of  .001-.5 inches (col. 3, lines 65-67), which is about .025 - 12.7 mm, which has values in the claimed ranges. 


11.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 in view of Jackels et al. US Patent Application Publication 2012/0312491
As to claim 15, Roe teaches the present invention substantially as claimed.  Roe teaches the absorbent article may be made by any suitable method known in the art (Roe paragraph 0128), but does not give specifics regarding the method of manufacture. Jackels et al. teaches a process for making an absorbent article comprising one or more channels (Jackels paragraphs 0008, 0015).  Since Roe teaches the absorbent article can be made by any method known in the art, it would be obvious to one having ordinary skill in the art to use the method taught by Jackels as a suitable method known in the art.  The method of Jackels comprises the steps of:

 i. providing a mold comprising a non-porous insert therein, the insert having the inverse shape of the channel(s) 21, wherein the mold is in fluid communication with an under-pressure source except for the insert (Jackels paragraphs  0033, 0063-0064; Figure 5);

 ii. applying a first nonwoven web  200 to the mold (Jackels paragraphs 0064, 0167);

 iii. applying an absorbent material 100, comprising cellulose fibers and/or superabsorbent polymer particles (Jackels paragraphs 0158, 0159, 0165), over at least a portion of the nonwoven web 200 (Jackels paragraphs 0016, 0057, 0064);

 iv. removing the absorbent material from areas of the nonwoven web corresponding to the insert (Jackels paragraph 0021, 0153); 

v. applying a second nonwoven web 300 directly or indirectly over the absorbent material, or folding the first nonwoven web, such to sandwich the absorbent material between an upper and lower layers of the nonwoven web(s) (Jackels paragraphs 0176, 0184, 0185, 0187); 

vi. joining the upper and lower layers together at least in the areas of the nonwoven web corresponding to the insert to form an absorbent core having one or more channels substantially free of absorbent material and having the inverse shape of the insert (Jackels paragraphs 0185-0186); 

vii. joining an acquisition distribution layer to the absorbent core, typically a skin facing surface of the upper layer (Jackels paragraph 0186); 

viii.  laminating the absorbent core and acquisition distribution layer between a liquid pervious topsheet and a liquid impervious backsheet (Jackels paragraphs 0186, 0194-0195); 
characterized in that step vii comprises the step of applying an adhesive pattern onto the acquisition distribution layer or a skin facing surface of the upper core wrap layer and laminating the acquisition distribution layer to the absorbent core where 
Roe teaches the acquisition distribution system 50 is adhered to the absorbent core 28 at one or more joining zones that are positioned outboard and/or inboard of the channel(s) 26,26’ such that the joining zones do not substantially overlap the channel(s) 26,26’. Roe teaches the acquisition-distribution system 50 may have an acquisition layer that is larger than the distribution layer and allows for direct gluing of the acquisition layer to the storage core at the larger areas (Roe paragraph 0125). Since the part of the acquisition 52 layer (that is larger than the distribution 54 layer) that would join directly with the storage core 28 is on the perimeter, this area would also not substantially overlap the channels (Roe Figure 5). 

Roe teaches the acquisition distribution system is a nonwoven selected from the group consisting of: SM, SMS, SMMS, and combinations thereof (paragraph 0117).

 Roe incorporates by reference (paragraph 0111) McDowall et al. USPN 5700254 who teaches acquisition layers fabricated from synthetic polymers (100%) (McDowall col. 10, lines 6-7; col. 11, lines 55-56).  The synthetic fibers are comprised at a level of from 95% to 100% as McDowall teaches the liquid acquisition/distribution layer is fabricated from a synthetic polymers or natural polymers, thus the invention encompasses layers with only synthetic polymers free of cellulose fiber (McDowall col. 10, lines 5-8).  McDowall further teaches the acquisition distribution layer has a basis weight of from 10 to 50 g/m2 (McDowall col. 3, lines 61-66; col. 11, lines 55-56).

As to claim 26, Roe/Jackels teaches the acquisition distribution layer consists of one or more layers, preferably single-layer, of spunbond or carded nonwovens and is free of air-through-bonded, airlaid and/or meltblown nonwoven layers – where Roe teaches a carded resin-bonded layer (Roe paragraph 0117). .
As to claim 16, the pattern [adhesive] is in the form of a plurality of stripes or spirals being spaced apart in a transverse axis and extending along the longitudinal axis (Jackels paragraph 0177-0178). As to claim 17,  step vii comprises the step of applying pressure to the acquisition distribution layer and the absorbent core in the channel(s) such that the acquisition distribution layer is pressed into contact with the upper layer of the nonwoven webs) (Jackels paragraph 0189). 

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claim 1-4 and 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14, 19-30 of copending Application No. 17/440,855.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are broader in scope than the claims of the ‘855 application in that a specific spunbond or meltblown layer is not required to be in direct contact with absorbent core.  Additionally, the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.

	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781